ORDER

PER CURIAM:
AND NOW, this 8th day of July, 1999, there having been filed with this Court by *1201Richard James Confair his verified Statement of Resignation dated May 20, 1999, stating that he desires to resign from the Bar of the Commonwealth of Pennsylvania in accordance with the provisions of Rule 215, Pa.RJD.E., it is
ORDERED that the resignation of Richard James Confair be and it is accepted, the request for retroactive disbarment on consent is denied and he is hereby DISBARRED ON CONSENT from the Bar of the Commonwealth of Pennsylvania; and it is further ORDERED that he shall comply with the provisions of Rule 217, Pa.R.D.E. Respondent shall pay costs, if any, to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.